Citation Nr: 0929151	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from May 1959 to 
December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2006, a statement of the case was issued 
in April 2007, and a substantive appeal was received in April 
2007. 

The Veteran testified at a hearing before the Board in 
February 2009.  


FINDING OF FACT

The service-connected sleep apnea requires the use of a CPAP 
machine.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation (but not higher) for 
obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.97 including Diagnostic 
Code 6847 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2005.  Since the issue in this case is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in April 2005), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  While 
this notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should increased rating be granted, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), since this decision finds that an 
increased rating is warranted, the Veteran is not prejudiced 
by the failure to provide him that further information.

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains a report of VA examination performed in February 
2006.  The examination report obtained is fully adequate and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

The March 2006 rating decision granted service connection for 
sleep apnea and assigned a noncompensable disability rating 
effective March 8, 2005 under Diagnostic Code 6847.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6847 provides ratings for sleep apnea 
syndromes (obstructive, central, and mixed).  Sleep apnea 
that is asymptomatic but with documented sleep disorder 
breathing is rated noncompensably (0 percent) disabling.  
Sleep apnea that is persistent, with day-time 
hypersomnolence, is rated 30 percent disabling.  Sleep apnea 
that requires the use of a breathing assistance device such 
as continuous airway pressure (CPAP) machine is rated 50 
percent disabling.  Sleep apnea that manifests chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or; requires tracheostomy, is rated 100 percent 
disabling.

Private medical records from Dr. J.M.A. dated in July 2005 
reflect that the Veteran was assessed with mild to moderate 
obstructive sleep apnea with oxygen desaturation to as low as 
91 percent.  Complete abolishment of the obstructive events 
occurred with the use of Nasal CPAP machine.  

The Veteran underwent a VA examination in February 2006.  He 
reported that he was on a CPAP machine, which did not improve 
his sleep apnea.  He stated that he was sleeping better, 
awakening in the mornings more rested, and with less daytime 
sleepiness and less morning headaches.  

Upon physical examination, the lungs were clear to 
auscultation and percussion.  There were no rales, no rhonchi 
and no wheezes.  The examiner diagnosed much improved sleep 
apnea on CPAP machine.  

As noted above, the February 2006 VA examination reflected 
that the Veteran was on a CPAP machine.  Thus, the Board 
finds that a 50 percent disability rating should be assigned.  
Moreover, there is no medical evidence that, prior to 
aggravation by a service-connected condition, the Veteran's 
sleep apnea warranted a compensable disability rating.  Thus, 
a 50 percent disability rating should be assigned.  To that 
extent, the appeal is granted.  

The Board finds that the level of impairment does not meet 
the criteria for a 100 percent rating under the applicable 
Diagnostic Codes.  The Veteran's sleep apnea is not shown to 
have been manifested by chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or; that he 
required tracheostomy.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's sleep apnea has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 50 percent initial disability rating for 
obstructive sleep apnea is warranted.  To this extent, the 
appeal is granted, subject to VA laws and regulations 
applicable to payment of monetary benefits. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


